Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species IV in the reply filed on 3/7/22 is acknowledged.
The restriction is deemed moot since all of the non-elected claims were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Levy (40,700) on 4/6/22.

The application has been amended as follows: 

In Claim 11 (line 2), the phrase “the lower metal layer of the metal layer stack” has been replaced with --a lower metal layer of a metal layer stack--.
In Claim 12, the phrase “Claim 6” has been replaced with --Claim 7--.
In Claim 18 (line 2), the phrase “has the cut is positioned” has been replaced with --has a cut positioned--.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramzan et al. (US 2018/0219351) teaches a stub transmission line having transparency resonance.
	Yen et al. (US 2011/0019259) teaches a rectangular strip structure having electromagnetically induced transparency.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the claimed ring resonator based T-shaped duplexer or bandpass filter including a microstrip structure having a rectangular shaped body and having a first port provided at one end of the rectangular shaped body and a second port provided at a second end of the rectangular shaped body; and a ring resonator structure having a circular shape, an outer edge of the ring resonator structure being connected to the rectangular shaped body of the microstrip structure; wherein the ring resonator structure creates an Electromagnetically Induced Transparency (EIT) window within a frequency absorption region of the bandpass filter device to allow a signal to pass at a pre-tuned frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843